Title: To George Washington from Charles Little, 15 December 1786
From: Little, Charles
To: Washington, George



Sir
Clish Decr 15th 1786

I would have complyed with my promise: given your Execellencey; before this time, but have been from home for several days. I have now colected all the papers; and accounts which relate to Colo. Thos Colvile’s; affairs[.] them with a Bond of Sidney Georges, which I found amongst John Colvils, papers, I have Inclosed you. I have The Honour to be with due respect your Excellency’s Very Humble Servt

Charles Little

